In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0108V
                                        UNPUBLISHED


    ELISSA DIPASQUALE,                                      Chief Special Master Corcoran

                        Petitioner,                         Filed: September 15, 2021
    v.
                                                            Special Processing Unit (SPU);
                                                            Ruling on Entitlement; Concession;
    SECRETARY OF HEALTH AND                                 Table Injury; Influenza (Flu) Vaccine;
    HUMAN SERVICES,                                         Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)
                       Respondent.


Mark Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for Petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

      On January 31, 2020, Elissa Dipasquale filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (SIRVA) after her receipt of an influenza (“flu”) vaccination on October 22,
2018. Petition at 1-2. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

      On September 15, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent agrees that Petitioner had no history of pain,

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
inflammation, or dysfunction in her left shoulder; Petitioner’s pain occurred within 48 hours
of receipt of an intramuscular vaccination; Petitioner’s pain and reduced range of motion
were limited to the shoulder in which the vaccine was administered; and no other condition
or abnormality was identified to explain Petitioner’s symptoms. Id. at 4. Respondent
further agrees that “the statutory six-month sequela requirement has been satisfied.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2